Citation Nr: 0302628	
Decision Date: 02/11/03    Archive Date: 02/19/03

DOCKET NO.  96-37 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for temporomandibular 
joint syndrome.

2.  Entitlement to service connection for a heart disease, to 
include atypical chest pain.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel




INTRODUCTION

The veteran served on active duty from July 1976 to December 
1981.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1995 decision of the 
Phoenix, Arizona, Department of Veterans Affairs (VA) 
Regional Office (RO) which, among other things, denied the 
veteran's claims of service connection for temporomandibular 
joint syndrome, a heart disease, to include atypical chest 
pain, sinusitis, and a psychiatric disorder, other than 
organic personality disorder, as secondary to status post 
closed head injury.  During the pendency of the appeal, while 
the veteran requested both RO and Board hearings, he failed 
to appear to the RO hearing and canceled his Board hearing.  

In November 2000, the Board denied service connection for 
sinusitis and remanded the remaining issues of appeal for 
further evidentiary development.  In September 2002, the RO 
recharacterized the veteran's service connected "status post 
closed head injury with headaches, dizziness, tinnitus, and 
organic personality disorder" as status post closed head 
injury with a psychotic and mood disorders, provided a 100 
percent scheduler rating for the post-traumatic psychiatric 
disorder effective from March 6, 1995, and granted a separate 
10 percent rating for post-traumatic headaches, dizziness, 
and tinnitus also effective from March 6, 1995.  Accordingly, 
the issue of service connection for a psychiatric disorder is 
no longer in appellate status.  See AB v. Brown, 
6 Vet. App. 35 (1993).  Thus, the issues on appeal are as 
stated on the first page of this decision.


FINDING OF FACT

The veteran does not have a current diagnosis of either 
temporomandibular joint syndrome or heart disease.




CONCLUSION OF LAW

Neither temporomandibular joint syndrome nor a heart disease 
were incurred in military service, aggravated by military 
service, or caused or aggravated by an already service 
connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA) of 2000

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) (2002).

The record reflects that the veteran has received the degree 
of notice which is contemplated by law.  In this regard, by 
the RO decision, the statement of the case, the supplemental 
statements of the case, correspondence with the veteran, and 
the Board's remand, the veteran has been notified of the laws 
and regulations governing his claims, including the VCAA, and 
the reasons for the determinations made regarding his claims.  
Specifically, in a December 2000 VA letter, the veteran was 
notified that VA would assist him in obtaining records 
identified by him, but that he was still responsible for 
providing such records in support of his claims.  Moreover, 
VA has also made reasonable efforts to obtain all relevant 
records.  Specifically, the information and evidence that 
have been associated with the claims' file consist of the 
veteran's service medical records, multiple request by the RO 
to the veteran for the location of post-service medical 
records, post-service medical records, written arguments 
presented by the veteran and his representative in support of 
the veteran's claims, and a number of VA examinations to 
obtain medical opinion evidence as to the issues on appeal.  
Thus, under the circumstances of this case, VA has satisfied 
it duties to notify and assist the veteran in this case, and 
adjudication of this appeal poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993).  Therefore, the claims of entitlement to service 
connection for temporomandibular joint syndrome and a heart 
disease are ready for appellate review.

Service Connection

The veteran contends that he sustained a temporomandibular 
fracture while in military service as a result of the same 
assault that gave rise to his service connected closed head 
trauma, and that the fracture caused current 
temporomandibular joint syndrome.  Similarly, the veteran and 
his representative further contend that the veteran currently 
has heart disease that was either caused by military service 
or caused or made worse by service connected closed head 
trauma.  It is also requested that the veteran be afforded 
the benefit of the doubt. 

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  If a condition noted during service is not shown 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted where disability is proximately due to or the 
result of already service-connected disability.  38 C.F.R. 
§ 3.310.  Compensation is also payable when service-connected 
disability has aggravated a non-service-connected disorder.  
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

With the above criteria in mind, the Board observes that the 
record on appeal does not reflect that the veteran currently 
has a disability manifested by either a temporomandibular 
joint syndrome or heart disease.  See Hickson v. West, 
12 Vet. App. 247 (1999); see generally Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992) (establishing service connection 
requires finding a relationship between a current disability 
and events in service or an injury or disease incurred 
there); Allen, supra.  

Specifically, service medical records, including records 
prepared at the time of the veteran's July 1976 closed head 
trauma, a July 1980 skull x-ray, dental treatment records, 
and the October 1981 separation examination, are negative for 
complaints and/or treatment for injury or disease processes 
effecting either the temporomandibular joint or the heart.  

Similarly, post-service medical records, dated from November 
1984 through November 2000, and VA examinations, dated in 
March 1985, May and June 1986, June and July 1995, June 1996, 
and March 2001, are negative for a diagnosis of 
temporomandibular joint syndrome or heart disease.  Moreover, 
June 1995 chest and temporomandibular x-rays, were normal, 
except for the temporomandibular joint x-ray suggesting that 
the right articular fossa is slightly broad and shallow with 
reduced excursion.  

As to heart disease, the Board acknowledges that 
echocardiographies (ECGs), dated in March 1985, September 
1988, and December 1995, were abnormal and the June 1995 VA 
examiner observed that a June 1995 electrocardiogram (EKG) 
was abnormal.  However, following these abnormal ECG and/or 
EKG readings, neither the July 1995 VA examiner, nor any 
other medical professional, diagnose the veteran with heart 
disease.  In addition, a review of the record on appeal shows 
that the July 1995 ECG was normal.

As to the temporomandibular joint syndrome, the Board 
acknowledges that the March 1985 VA examiner noted that the 
veteran reported that his in-service history included a 
fracture of the jaw and thereafter complained of left jaw 
joint popping when opening his mouth to far along.  On 
examination, the popping was verified.  However, the examiner 
thereafter noted that their were no in-service x-rays showing 
a jaw fracture, November 1984 skull x-rays did not show a 
history of a fracture, and, while it was noted that the 
veteran had a slight tendency toward looseness of the left 
temporomandibular joint, a temporomandibular joint disability 
was not diagnosed. 

Similarly, the Board notes that the June 16, 1995, VA mental 
disorder examiner noted that the veteran complained of jaw 
pain with chewing food and diagnosed the veteran with 
"[p]ossible TMJ syndrome, also dating back to the injury in 
1979 . . . In summary, TMJ syndrome secondary to a fractured 
jaw, residual from service connected trauma " after an 
examination disclosed the temporomandibular joints to be 
tender to palpation and tender when the veteran opened and 
closed his mouth.  Thereafter, the June 20, 1995, VA disease 
of the brain examiner noted that the veteran reported having 
fractured his jaw while in military service.  The examiner, 
after noting that the veteran's service medical records 
showed a head injury, noted that follow-up testing was 
required because there was some "question of whether sinus 
and jaw pain can be related to his head injury.  Clearly, he 
had severe blows to the face with his injury . . ."  And, at 
the June 1996 VA post-traumatic stress disorder (PTSD) 
examination, the veteran once again reported that his in-
service history included a fractured jaw with subsequent 
problems with left sided temporomandibular pain and 
difficulty smiling and was diagnosed with ". . . fracture of 
the jaw, temporomandibular joint pain, [and] difficulty 
smiling . . ."  

However, at the March 2001 VA dental examination, ordered for 
the express purpose of correctly diagnosing the veteran's 
current disabilities and obtaining an opinion as to there 
origins or etiology, the examiner opined that the veteran did 
not have a current disease processes of the temporomandibular 
joint.  

And, as to heart disease, the June 16, 1995, VA mental 
disorder examiner noted that the veteran complained of chest 
pain for the last ten years which pain occurred at rest and 
lasted two to three hours and diagnosed the veteran with 
atypical chest pain after a heart examination disclosed 
regular sinus rhythm with no murmurs.  Thereafter, it was 
noted that the veteran had a history of an enlarged heart and 
"perhaps the chest x-ray or EKG will confirm enlarged 
heart."  Next, in a hand written note, it was reported that 
a cardiac consult was negative.  Similarly, the July 13, 
1995, VA heart disease examiner did no diagnosis the veteran 
with a heart disease.  Likewise, at the June 1996 disease of 
the brain examination, while the veteran once again 
complained of chest pain and reported that his medical 
history included valvular heart disease, no adverse heart 
pathology was observed on examination, and he was diagnosed 
with a "history" of valvular heart disease.  Furthermore, 
at the March 2001 VA heart examination, ordered for the 
express purpose of correctly diagnosing the veteran's current 
disabilities and obtaining an opinion as to there origins or 
etiology, the examiner opined that the veteran did not have a 
current disease processes of the heart.  

The Board notes that it is the responsibility of the Board to 
weigh the evidence, including the medical evidence, and 
determine where to give credit and where to withhold the 
same.  Evans v. West, 12 Vet. App. 22, 30 (1998), citing 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  In so doing, 
the Board may accept one medical opinion and reject others.  
Id.  At the same time, we are mindful that we cannot make our 
own independent medical determinations, and that we must have 
plausible reasons, based upon medical evidence in the record, 
for favoring one medical opinion over another.  Evans, supra; 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Thus, we must determine 
the weight to be accorded the various items of evidence in 
this case based on the quality of the evidence and not 
necessarily on its quantity or source.

With regard to medical evidence, a diagnosis or opinion by a 
health care professional is not conclusive and is not 
entitled to absolute deference.  Indeed, the Court has 
provided guidance for weighing medical evidence.  The Court 
has held, for example, that a post-service reference to 
injuries sustained in service, without a review of service 
medical records, is not competent medical evidence.  Grover 
v. West, 12 Vet. App. 109, 112 (1999).  Further, a bare 
conclusion, even one reached by a health care profession al, 
is not probative without a factual predicate in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).  In addition, a 
bare transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a health care 
professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
Of course, it goes without saying that every medical opinion 
must be within the scope of expertise of the medical 
professional who proffered it.  Layno v. Brown, 
6 Vet. App. 465 (1994); FED. R. EVID. 601.  And a medical 
opinion based on speculation, without supporting clinical 
data or other rationale, does not provide the required degree 
of medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  Also, a medical opinion is inadequate when it is 
unsupported by clinical evidence.  Black v. Brown, 
5 Vet. App. 177, 180 (1995).  Finally, a medical opinion 
based on an inaccurate factual premise is not probative.  
Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  In sum, the 
weight to be accorded the various items of medical evidence 
in this case must be determined by the quality of the 
evidence and not necessarily by its quantity or source.

Taking into account the above laws and regulations, the Board 
has decided to give more evidentiary weight to the opinions 
provided at the earlier July 13, 1995, VA heart disease 
examination at which the veteran was not diagnosed with a 
heart disease and the later March 2001 VA dental and heart 
examinations in which the veteran was neither found to have 
temporomandibular joint syndrome nor heart disease then the 
opinions provided by the June 16, 1995, mental disorder 
examiner, the June 20, 1995, disease of the brain examiner, 
and the June 1996 VA PTSD examiner.  

The Board has reached this conclusion because the July 13, 
1995, VA heart disease examination, as well as the subsequent 
March 2001 VA dental and heart examinations were conducted 
specifically to look at the veteran's temporomandibular joint 
and heart.  Moreover, the March 2001 VA dental and heart 
examinations were conducted after the examiners had had an 
opportunity to review a more complete record on appeal.  The 
earlier VA examinations took pace before most of the 
veteran's post-service medical records had been obtained by 
VA (i.e., voluminous VA treatment records dating back to 
1986), which records did not show complaints, diagnoses, or 
treatment for either temporomandibular joint syndrome or 
heart disease.  In addition, the March 2001 VA examinations 
took place following the Board's November 2000 remand which 
specifically asked the examiners to provide medical opinions 
as to current disease processes, if any, and the origins or 
etiology of those diseases.  Furthermore, the opinions 
provided by the June 16, 1995, VA mental disorder examiner, 
the June 20, 1995, VA disease of the brain examiner, and the 
June 1996 VA PTSD examiner, appear to have been based on an 
inaccurate factual history provided by the veteran as opposed 
to a review of the record on appeal.  For example, while 
service medical records note the veteran sustained his head 
trauma after as assault by a girlfriend's father and brother, 
the June 16, 1995, VA mental disorder examiner reported it 
occurred when attacked by a "gang of other GIs".  
Similarly, while the June 16, 1995, mental disorder examiner, 
the June 20, 1995, disease of the brain examiner, and the 
June 1996 VA PTSD examiner diagnosed the veteran with 
temporomandibular joint problems based on the presumption 
that the veteran fractured his jaw while in military service, 
neither in-service nor post-service skull x-rays show that 
the veteran fractured his jaw.  Tellingly, evidence that is 
simply information recorded by a medical examiner, unenhanced 
by any additional medical comment by that examiner, does not 
constitute "competent medical evidence.  See LeShore v. 
Brown, supra; Owens v. Brown, 7 Vet. App. 429 (1995); Heuer 
v. Brown, 7 Vet. App. 379, 384, 386-87 (1995).

For the reasons set forth above, the Board finds that the 
record on appeal does not include medical evidence of current 
temporomandibular joint or heart disabilities.  Accordingly, 
the Board finds that the weight of the evidence is against 
the veteran's claims of service connection for 
temporomandibular joint syndrome and heart disease and these 
claims must be denied.  38 U.S.C.A. §§ 1110, 1131.  In 
addition, the Board notes that, while it has been argued that 
the record shows the veteran's complaints and treatment for 
atypical chest pain, the Court has said that pain alone, 
without a diagnosed related medical condition, does not 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999). 

In reaching the above conclusions, the Board has not 
overlooked the written statements from the veteran, his 
Registered Nurse (RN) fiancee/wife/ex-wife, and his 
representative or the numerous medical articles filed by the 
veteran.  Moreover, the Board recognizes that the veteran, 
his fiancee/wife/ex-wife, and his representative are 
competent to describe visible symptoms or manifestations of a 
disease or disability during and after service.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992) (lay witnesses 
are competent to describe painful experiences and symptoms 
that result therefrom).  As to the veteran and his 
representative's statements, they were not shown to be 
competent to provide medical opinions.  See, e.g., Bostain v. 
West, 11 Vet. App. 124 (1998); Grottveit v. Brown, 
5 Vet. App. 91 (1993); Moray v. Brown, 5 Vet. App. 211 (1993) 
(persons without medical expertise are not competent to offer 
medical opinions); Espiritu v. Derwinski, supra.  Therefore, 
these statements have limited evidentiary value and the Board 
will give more weight to the medical opinion provided by the 
March 2001 VA examiners.  

As to the veteran's RN fiancee/wife/ex-wife statements, the 
Board finds that her opinions are not probative.  See Black 
v. Brown, 10 Vet. App. 279, 284 (1997); request denied, 
10 Vet. App. 279 (1997); reconsideration denied, 
11 Vet. App. 15 (1998); appeal dismissed, 185 F.3d 884 (Fed. 
Cir. 1999).  In Black, the Court, in a fact pattern on all 
four corners with the current appeal, held that a registered 
nurse's opinion was not probative medical evidence because 
the nurse was the veteran's wife, she did not have special 
knowledge regarding the veteran's disease process, she had 
never participated in his treatment, and the veteran's post-
service records did not otherwise contain a qualified medical 
opinion.  Similarly, while it is argued that medical 
literature filed by the veteran provides medical evidence of 
a current disability, the Board finds that such generic 
texts, which does not address the facts in this particular 
veteran's case with any medical certainty, does not amount to 
competent medical evidence to establish a current diagnosis.  
See Mattern v. West, 12 Vet. App. 222 (1999) ("Generally, an 
attempt to establish a medical nexus . . . solely by generic 
information in a medical journal or treatise 'is too general 
and inconclusive'. . ."); See also Wallin v. West, 
11 Vet. App. 509 (1998); Sacks v. West, 11 Vet. App. 314 
(1998); Libertine v. Brown, 9 Vet. App. 521 (1996); 
Beausoleil v. Brown, 8 Vet. App. 459 (1996); Cox v. Brown, 
5 Vet. App. 95 (1993). 

Since the record does not present any competent medical 
evidence establishing that the veteran has a current 
diagnosis of either temporomandibular joint syndrome or heart 
disease, the Board determines that the preponderance f the 
evidence is against the claims for service connection.  
Therefore, given the particular facts of this case, as well 
as VA having complied with the necessary obligation to notify 
and assist the veteran, as mentioned detail above, the Board 
finds that the evidence obtained indicates that there is no 
reasonable possibility that any further assistance would aid 
in substantiating the veteran's claims, and as such no 
further .  Accordingly, the appeal is denied.


ORDER

Service connection for temporomandibular joint syndrome is 
denied.

Service connection for a heart disease, to include atypical 
chest pain, is denied.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

